DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-27 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,522,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of U.S. ‘894 where alpha-1 antitrypsin deficiency is a genetic cause of COPD.

Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,815,805.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of U.S. ‘805 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway. 

Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,287,258.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of U.S. ‘258 where alpha-1 antitrypsin deficiency is a genetic cause of COPD.

Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,669,245.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of U.S. ‘245 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway. 

Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 11,117,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of U.S. ‘874 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 83 of copending Application No. 16/975,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 16/975,292 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 28 and 32 of copending Application No. 17/942,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,106 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 28 and 32 of copending Application No. 17/942,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,111 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 22 and 26 of copending Application No. 17/942,112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,112 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 28 and 32 of copending Application No. 17/942,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,120 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 29 and 33 of copending Application No. 17/942,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,121 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 28 and 32 of copending Application No. 17/942,122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,122 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21, 25, 29 and 33 of copending Application No. 17/942,123 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/942,123 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of copending Application No. 17/946,024 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/946,024 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 22 and 26 of copending Application No. 17/946,112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of formula (I) of the instant invention is embraced by the method of use of copending Application No. 17/946,112 where alpha-1 antitrypsin deficiency is an obstructive disease of the airway.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624